Exhibit 10 THIRD AMENDMENT TO LEASE THIS AGREEMENT (hereinafter referred to as the “Amendment”) made the 11thday of February 2010 (herein the “Effective Date”), between Lexington Lion Dunwoody, L.P., a Delaware limited partnership, whose address is 230 Park Avenue, New York, New York 10169 (hereinafter referred to as “Lessor”); and ING USA Annuity and Life Insurance Company, a Delaware corporation, with offices at One Orange Way (C4-N), Windsor, Connecticut 06095 (hereinafter referred to as “Lessee”). W I T N E S S E T H: WHEREAS, Lessor’s predecessor-in-interest and Lessee’s predecessor-in-interest entered into a Lease Agreement dated April 6, 1998, as modified by First Amendment to Lease dated November 4, 1998 (“First Amendment”) and Second Amendment to Lease Agreement dated June , 2000 (“Second Amendment”) (hereinafter, collectively, referred to as the “Lease”), whereby Lessee is presently in possession of premises consisting of that certain property containing approximately 15.87 acres, including the building located thereon having an address of 1475 Dunwoody Road, (the “Building”) on the property commonly known as Lot G of Glenlock Corporate Campus, West Whiteland Township, Chester County, Pennsylvania which Building the parties hereto agree for purposes of this Amendment contains approximately 126,444 square feet of space on three (3) floors (hereinafter referred to as the “Existing Premises”) as shown on Exhibit I hereto; and WHEREAS, Lessee also desires to extend the Term of the Lease, and Lessor is willing to extend the Term of the Lease on the terms and provisions set forth in the Lease, except to the extent provided for herein; and WHEREAS, the parties hereto desire to amend the Lease only in the respects and on the conditions hereinafter stated. NOW, THEREFORE, Lessor and Lessee agree as follows: 1.For purposes of this Amendment, capitalized terms shall have the meanings ascribed to them in the Lease unless otherwise defined herein. 2.Lessor and Lessee hereby confirm that the Term of the Lease currently expires on May 31, 2010. 3.The Term of the Lease is hereby extended an additional five (5) years and five (5) months so that the Lease shall now terminate at 11:59 p.m. on October 31, 2015.The period from June 1, 2010 through October 31, 2015 is hereinafter referred to as the “Extended Term,” and Section 2.1 of the Lease shall be deemed modified accordingly.Lessee hereby acknowledges to Lessor that during the Extended Term, Lessee is leasing the Existing Premises in its “AS IS”, “WHERE IS” condition. 4.From and After June 1, 2010 Base Rent for the Existing Premises shall be payable in advance on the first day of each calendar month, without demand and without counterclaim, offset or deduction as follows: PERIOD ANNUAL BASE RENT MONTHLY BASE RENT P.S.F June 1, 2010 through October 31, 2010 $0 $0 $0 November 1, 2010 through October 31, 2011 $1,390,844.00 $115,907.00 $11.00 November 1, 2011 through October 31, 2012 $1,454,106.00 $121,175.50 $11.50 November 1, 2012 through October 31, 2013 $1,517,328.00 $126,444.00 $12.00 November 1, 2013 through October 31, 2014 $1,580,550.00 $131,712.50 $12.50 November 1, 2014 through October 31, 2015 $1,643,772.00 $136,981.00 $13.00 Provided no Event of Default exists at such time, Lessee shall not be obligated to pay Base Rent for the period from June 1, 2010 through October 31, 2010.Notwithstanding the foregoing, Lessee shall be obligated to fulfill all of its other obligations under the Lease during such period including by way of example, but not limitation, its obligation to pay Operating Expenses and all other Additional Rent. 5.In consideration of Lessee entering into this Amendment provided no Event of Default exists, Lessor hereby agrees to provide Lessee with an allowance in the amount of Two Million Two Hundred Twelve Thousand Seven Hundred Seventy and 00/100 ($2,212,770) Dollars (hereinafter referred to as the “Allowance”) to be applied in Lessee’s sole discretion towards the cost of the work to be performed to the Premises (whether hard or soft costs), including without limitation, labor, materials, equipment, design costs, moving costs and legal costs, furniture, or as a credit against Base Rent coming due under the Lease.Lessor shall pay the Allowance upon receipt of documents evidencing Lessee’s costs, and supporting lien waivers from all material contractors in excess of Ten Thousand and 00/100 ($10,000) Dollars, in a form reasonably acceptable to Lessor.Lessee shall have the right at any time to request that any outstanding Allowance be credited against Base Rent until such Allowance is paid or used in full.Lessee shall also have the right thereafter to apply any outstanding Allowance against subsequent work undertaken by Lessee.Furthermore, provided no Event of Default exists, if Lessee otherwise complies with all the terms set forth above and Lessor then withholds any portion of the Allowance and such withholding is not done in connection with a good faith dispute of the payment of the Allowance and the Lessee gives written notice to the Lessor at least thirty (30) days in advance, the Lessee may offset the then unpaid portion of the Allowance against the next due installments of Rent until the Allowance has been recouped in full.Provided no Event of Default exists, any Allowance outstanding upon the termination of this Lease shall be paid to Lessee within thirty (30) days of such termination; provided that in the event of a termination under Paragraph 7 of this Amendment, Lessor shall be obligated only to pay the amount of any outstanding Allowance in excess of the Termination Fee. 6.Section 2.7 of the Lease is hereby deleted and replaced with the following: Lessee is hereby granted two (2) options to renew this Lease upon the following terms and conditions: (a)At the time of the exercise of each of the options to renew and at the time of each of said renewals, no Event of Default shall exist, and the Lessee, shall not have sublet, except to any subsidiary, parent or affiliate or successor by way of merger or consolidation or permitted assignee or subtenant for which no Lessor consent is required, more than fifty percent (50%) of the Existing Premises or fifty percent (50%) the Remaining Premises in the event of a Partial Surrender, pursuant to this Lease. (b)Notice of the exercise of the first option shall be sent to the Lessor in writing by January 31, 2015.Notice of the exercise of the second option shall be sent to the Lessor in writing by January 31, 2020, TIME HEREBY BEING MADE OF THE ESSENCE in each case. (c)The renewal terms shall be for the term of five (5) years each, the First Renewal Term, to commence at the expiration of the Extended Term of this Lease and the Second Renewal Term to commence at the expiration of the First Renewal Term, and all of the terms and conditions of this Lease, other than the Base Rent, shall apply during each such Renewal Term. (d)The
